Citation Nr: 1610769	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-16 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disability, to include heart attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for the claimed disability.  

The Veteran originally submitted a claim for service connection for heart attacks.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  As such, the Board has recharacterized the issue on appeal as entitlement to service connection for a heart disability, to include heart attacks, to ensure that the Veteran's claim is adequately evaluated in accordance with the evidence of record.   

In February 2015, the Veteran testified at a videoconference hearing before the undersigned, and the transcript is of record.  

The Board remanded the case for further development in March and July 2015, including scheduling the Veteran for a VA examination and obtaining relevant treatment prior to 1988.  The Veteran has since submitted medical records and underwent a VA examination in April 2015.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The Veteran has heart diagnoses including coronary artery disease, ischemic cardiomyopathy, and an old myocardial infarction (heart attack), which are not shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include coronary artery disease, ischemic cardiomyopathy, and heart attacks, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, VA provided a notice letter to the Veteran in August 2009, prior to the initial adjudication of the claim.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs), VA medical records, and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent a VA examination in April 2015 to obtain medical evidence regarding the nature and etiology of the claimed disability.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a medical professional based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive.  Opinion is provided as the nature and etiology of any diagnosed condition.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, cardiovascular disease is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of (1) manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time.  When those two factors have been established, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Heart Disability

The Veteran contends that he had four heart attacks, the first of which occurred in the 1980s when he was approximately 40 years old.  He states that he had high blood pressure upon his entrance into the military, but the heart attacks were caused by a malignant melanoma (skin cancer) that originated as a mole that was accidentally torn off in basic training.  See June 2010 notice of disagreement; May 2014 statement; February 2015 Board hearing transcript; July 2015 statement; December 2015 statement.

The record establishes that the Veteran has multiple current diagnoses, including coronary artery disease; ischemic cardiomyopathy; implanted automatic implantable cardioverter defibrillator (AICD); coronary artery bypass graft; and an acute, subacute, or old myocardial infarction (heart attack).  See the April 2015 VA examination report.  The Board notes that the Veteran was denied entitlement to service connection for hypertension in a July 2015 Board decision.  As such, in this decision the Board will consider service connection for a heart disability other than hypertension.

STRs are silent for mention of any complaints, diagnoses, or treatment for heart disease or heart attacks.  In a June 1958 service enlistment examination, the Veteran indicated that his mother had a history of heart trouble.  His blood pressure was 140/70.  In a June 1960 separation examination and report of medical history, the Veteran indicated that his mother and aunt had histories of heart trouble, and that he had high or low blood pressure.  His heart and vascular system were found to be clinically normal, and his blood pressure was 130/80.  The examiner noted that the Veteran had high blood pressure but was normal at the time of examination.  No heart disease or heart attacks were diagnosed in service.

The evidence does not show that there was a continuity of symptoms related to a heart disability (other than hypertension) after service.  Rather, the Veteran's heart attacks first manifested more than 20 years after the Veteran's separation from service, and are not related to active service.  The evidence of record dates back to November 1974.  During treatment for a malignant melanoma on the left shoulder, the Veteran had a chest x-ray, which showed a normal heart, mediastinal structures, lungs, and pleural spaces.  The Veteran indicated that he had four heart attacks between 1981 and 1993.  See the December 2015 statement.  There is no evidence of record dated between December 1974 and January 1992.  A February 1992 treatment record, however, indicates that the Veteran was diagnosed by a private physician, Dr. T.M., with two-vessel coronary artery disease involving the left anterior descending and right coronary arteries.  Other medical treatment records dated since then document various heart diagnoses, including ischemic cardiomyopathy in October 2004 (Dr. R.B.), a coronary artery bypass graft after a myocardial infarction in September 2007 (Dr. J.B.), and an implanted AICD in January 2010 (Dr. O.A.).  As such, there is no evidence of continuity of heart disability symptoms since service or evidence that a heart disability was diagnosed within one year after separation from service.

The Veteran underwent a VA heart examination in April 2015.  The examiner indicated that that the Veteran's diagnoses included previous myocardial infarction, coronary artery disease, cardiomyopathy, implanted AICD, and a coronary artery bypass graft.  She stated that the coronary artery disease and ischemic cardiomyopathy qualified as ischemic heart disease (IHD).  The examiner opined that she could not speculate on the etiology of the Veteran's heart conditions, and that the Veteran had multiple risk factors for coronary artery disease, including being male, smoking history, family history, hypertension, and hyperlipidemia.  The examiner specified, however, that the claimed heart conditions were less likely than not incurred in or caused by an in-service injury, event, or illness, as the STRs are silent for cardiac complaints or a diagnosed cardiac condition, and there was no medical evidence that provided a diagnosis of a cardiac condition within one year after discharge from active service.

The Board finds that the VA examiner's opinion is competent and credible, and as such, is entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiner's opinion was rendered after a thorough review of the file, solicitation of the Veteran's medical history, and a physical examination.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiner also provided a rationale on which she based her opinion, including a detailed list of the Veteran's diagnoses.  Accordingly, the Board finds that the weight of the competent and credible medical evidence establishes that presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted, and that the Veteran's current heart diagnoses are not related to service.

There is also no lay evidence that can be used to establish a nexus between the current heart disorder and the malignant melanoma.  The Veteran testified in a February 2015 Board hearing that he had high blood pressure when he enlisted, but that his heart problems started after surgery for the melanoma.  He stated that he had his first of four heart attacks in the mid-1980s, including six bypasses, a stent, and that currently only 25 percent of his heart was working.

The Board finds that the Veteran, as a lay person, may report current symptoms and previous diagnoses, but his statements cannot be used to determine whether any heart disabilities are related to symptoms or other events in service, including diagnosis of a malignant melanoma.  Unlike some disorders, the etiology of heart disabilities goes beyond a simple and immediately observable cause-and-effect relationship and requires review and interpretation of clinical tests and medical knowledge of the workings of the heart and diseases which affect it.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran has any medical training or expertise.  As such, the Board finds his statements have little probative value with regard to establishing service connection.

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a heart disability, to include coronary artery disease, ischemic cardiomyopathy, and heart attacks, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a heart disabilities, to include heart attacks, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


